        Case 1:20-cv-00915-BAH Document 17-1 Filed 08/04/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 TAOTAO USA, INC., et al.                                 )
                                                          )      Civil Action No.
                                                          )      1:20-cv-915 (BAH)
        Plaintiffs,                                       )
                                                          )
                v.                                        )
                                                          )
 UNITED STATES ENVIRONMENTAL                              )
 PROTECTION AGENCY, et al.                                )
                                                          )
        Defendants.                                       )
                                                          )


   [PROPOSED] ORDER GRANTING SECOND MOTION FOR ENLARGEMENT OF
              TIME TO ANSWER OR RESPOND TO COMPLAINT

       Upon consideration of Defendants’ Motion for an Enlargement of Time, it is hereby:

       ORDERED that Defendants’ time to answer or otherwise respond to the Complaint is

extended thirty days to September 9, 2020.




Date: ______________                              ______________________________
                                                  Hon. Beryl A. Howell
                                                  Chief United States District Judge
